DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election of Group I (claims 46-48, 50, 52, 55, 58-59, 62 & 65-66) in the reply filed on 1/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 67-74 & 76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II & III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/2022.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, PCT Application No. PCT/CA2016/050906 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: update Par. [0001] to include PCT information.  
Appropriate correction is required.


Claim Objections
Claims 47, 50, 52, 55, 58-59, 62 & 65-66 are objected to because of the following informalities:  amend “A surgical device” to –The surgical device- in ll. 1.  Appropriate correction is required.
Claim 55 is objected to because of the following informalities:  amend “the application” to –application- in ll. 5.  Appropriate correction is required.
Claim 59 is objected to because of the following informalities:  amend “at least one of the electrode tool and the Archimedes screw” to –at least one of the electrode tool or the Archimedes screw- in ll. 2-3.  Appropriate correction is required.
Claim 59 is objected to because of the following informalities:  amend “an advanced tool position” to –the advanced tool position- in ll. 3.  Appropriate correction is required.
Claim 59 is objected to because of the following informalities:  amend “a retracted tool position” to –the retracted tool position- in ll. 3.  Appropriate correction is required.
Claim 62 is objected to because of the following informalities:  amend “at least one of the electrode tool and the Archimedes screw” to –at least one of the electrode tool or the Archimedes screw- in ll. 2-3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 52, 55 & 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claims 50, 52, 55 & 62 all recite the limitation “optionally” which creates ambiguity and it is unclear if the phrase after “optionally” is a required structural feature of the claim.  See MPEP 2173.05(h).  

Claim Interpretation
In light of the 35 USC 112(b)/second paragraph with respect to the term “optionally” in claims 50, 52, 55 & 62, the claims will be interpreted as requiring the limitation following “optionally”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 46-48, 50, 52, 55, 58-59 & 65-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (2008/0103412) in view of Cosmescu (5,431,650).
Concerning claim 46, as illustrated in Figs. 1 & 4, Chin discloses a surgical device (medical device 410; [0065]), comprising: 
a surgical device body (handle 136 or 147 in Fig. 1, unlabeled in Fig. 4; [0033], [0036]); 
a cannula extending from the surgical device body and having a proximal end and a distal end that is insertable into a surgical field within a patient, wherein the cannula defines an axis between the proximal and distal ends, wherein the cannula includes a vacuum port that is fluidically connectable to a vacuum source to draw material from the surgical field through the distal end into the cannula (main body portion 420 extends from proximal handle, defines an axis between a proximal end 422 and distal end 424, is insertable into a patient and has lumen 426 connectable to suction at proximal port 428 to substantially continuously remove tissue through channel 454 and up into lumen 426; [0065]); 
an Archimedes screw positioned within the cannula and rotatable to transport material in the cannula towards the proximal end of the cannula, wherein the Archimedes screw has a hub and a flight (auger cutting member 450 has a hub (proximal end) and flight 452 and is rotatably and/or longitudinally moveable within main body portion 420; [0065], [0067]); and 
a tool that is movable between an advanced tool position and a retracted tool position, wherein in the advanced tool position a working end of the tool is outside of the cannula, and wherein in the retracted tool position the working end of the tool is positioned axially closer to the proximal end of the cannula than in the advanced tool position so as to permit approach of the distal end of the cannula towards the tissue in the surgical field (distal end 456, taken to be the tool, is rotatably and/or longitudinally moveable within main body portion 420 and can be made to extend out of and retract into main body portion 420; [0065], [0067]).
Chin fails to disclose the tool to be an electrode tool that extends through the hub of the Archimedes screw, is energizable to energize tissue in the surgical field in the advanced tool position.  However, Cosmescu discloses a medical device (Fig. 2) comprising a cannula (202), an electrode tool (106/204) that extends through a screw (208), the screw (208) positioned within cannula (202) that is connected to suction.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Chin such that the tool is an electrode tool that extends through the hub of the Archimedes screw and is energizable to energize tissue in the surgical field in the advanced tool position in order to provide the 
Concerning claim 47, Chin discloses the Archimedes screw (450) is axially movable between an advanced screw position within the cannula and a retracted screw position, wherein in the advanced position the Archimedes screw is positioned closer to the distal end of the cannula than in the retracted position (auger 450 can be extended out of main body 420, but does not have to be) ([0065], [0067]; Fig. 4). 
Concerning claim 48, Chin in view of Cosmescu discloses the electrode tool (456) is connected to the Archimedes screw (450) such that when the screw (450) is in the retracted screw position, the electrode tool (456) is in the retracted tool position and optionally such that when the screw (456) is in the advanced screw position, the tool (456) is in the advanced tool position (auger 450 can be extended out of main body 420, but does not have to be) ([0065], [0067]; Fig. 4).
Concerning claim 50, Chin in view of Cosmescu discloses wherein in the retracted tool position, the working end of the electrode tool electrode (456) is substantially entirely held within the cannula (420), optionally proximate the distal end of the cannula (auger 450 can be extended out of main body 420, but does not have to be) ([0065], [0067]; Fig. 4).
Concerning claim 52, Cosmescu further discloses the electrode tool is a cautery electrode (Col. 4, ll. 7-19), optionally a monopolar cautery electrode (Col. 3, ll. 19-41) or an RF electrode.
Concerning claim 55, Chin discloses an aperture (428) defining the mouth of the proximal end (422) of the cannula (420) is the vacuum port, optionally the surgical 
Concerning claim 58, Chin discloses a vacuum port (428) is a connector provided at the proximal end (422) of the cannula (420) outside the device body (136), the connector fluidically connectable via a fluid conduit (fluid line between 122 and 162 in Fig. 1) to a vacuum source (160) ([0044], [0067]; Fig. 1).
Concerning claim 59, Chin in view of Cosmescu discloses the surgical device (410) includes an actuator (inherent to operate auger 450 rotatably and/or longitudinally) operable to move at least one of the electrode tool (456) and the Archimedes screw (450) between an advanced tool position and a retracted tool position ([0065], [0067]; Fig. 4). 
Concerning claim 65, Chin discloses the surgical device (410) capable of being a device for performing a laparoscopic surgery in conjunction with a trocar (Fig. 4). 
Concerning claim 66, Chin discloses the surgical device body (136) is configured as a hand-held device ([0033]). 

Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (2008/0103412) in view of Cosmescu (5,431,650), as applied to claim 59, in further view of Dekel (5,591,187).
Concerning claim 62, Chin in view of Cosmescu fail to specifically disclose the actuator to be manually operable to retract at least one of the electrode tool and the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hakky (4,955,882), Hall et al. (2005/0261676), Li et al. (2006/0253069), Gambrell (2014/0276813) all disclose various rotating augers/screws. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794